-----------                     - - - - - ---- - - - - - - - - - -

                                                                                                                                                      I~
     \


  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagelofl        jJ
                                                                                                                                                           i
                                                                                                                                                           i'

                                      UNITED STATES DISTRICT COURT                                                                                         11

                                                                                                                                                           1:
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                                                           ii!
                                                                                                                                                           I'
                                                                                                                                                           Ii:1
                       United States of America                              JUDGMENT IN A CRIMINAL CASE
                                  v.                                         (For Offenses Committed On or After November l, 1987)                         i~
                                                                                                                                                           I

                                                                                                                                                            i:
                        Benigno Ramirez-Perez                                Case Number: 3: l 9-mj-22065                                                   Ii



                                                                             Craig Joseph Leff
                                                                            Defendant's Atta   .,                                                          I
                                                                                                          Fil.ED                                            I
  REGISTRATION NO. 81783308
  THE DEFENDANT:
   lZI pleaded guilty to count(s) 1 of Complaint
                                                                                                    I           MAY 2 4 2019
                                                                                                                                           I
                                                                                                                                                             I
                                                                                                                                                             !




                                                                                                           - ., ..,.
   D was found guilty to count( s)                                           ~A• ,_9,~ERK US DISTRIC I COURT
                                                                                                      !=='"'~   r\I'"'~·~·~~-   ~~ ""'~'



     after a plea of not guilty.                                             BY                          DEPUTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                 -
  Title & Section                   Nature of Offense                                                                Count Number(s)
  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

   D The defendant has been found not guilty on count(s)
                                                         -------------------
   0 Count(s)                                               dismissed on the motion of the United States.
              ------------------
                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                                                                 L--\?)
                                  D TIME SERVED                             _ _ _ _ _ _ _ _ _ _ days

    lZl Assessment: $10 WAIVED lZl Fine: WAIVED
    lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, May 24, 2019
                                                                           Date of Imposition of Sentence


                                                                           :Micliae[]. Seng
                                                                           HONORABLE MICHAEL J. SENG
                                                                           UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                            3:19-mj-22065
